Citation Nr: 1044776	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.  His service included service in an artillery 
unit.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2006  rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Oakland, California, 
which denied the benefits sought.

The Veteran appeared at a Travel Board hearing in July 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he developed ringing in his ears after 
exposure to artillery fire during his basic training.  Although 
there is no documentation of the event in the service treatment 
records, he also asserts he sought medical attention.

A July 2006 VA audio examination report notes that the Veteran 
had normal hearing upon his entry onto and at his release from 
active service.  The Veteran's September 1963 Report of Medical 
Examination for Induction reflects that an audiology examination 
was conducted, but his July 1965 Report Of Medical Examination 
For Release From Active Duty reflects that the Veteran's hearing 
was assessed using whispered and spoken voice studies.  The 
examiner noted the claims file was reviewed, to include the 
service treatment records, but he/she did not comment on the fact 
that a different study was conducted at separation.

As noted by the representative at the hearing, there also is the 
matter that the service treatment records note a hearing test 
conducted in February 1965, only a few months prior to the 
separation physical examination.  The audiogram findings at that 
test, when compared to those in 1963 at the entrance examination, 
note a significant hearing loss in the right ear at 3000 Hz - 
6000 Hz.  The VA examiner in July 2006 did not comment on those 
findings.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall refer the claims file to 
the examiner who conducted the July 2006 
examination and ask for clarification.  
Specifically, ask the examiner to address the 
February 1965 hearing test results, and ask 
whether those findings are consistent with 
the conclusions reached in the July 2006 
report.  The examiner should also address the 
efficacy of the whispered/spoken voice test 
conducted at separation from active service 
as compared to a formal February 1965 
audiometric hearing study.

If the examiner who conducted the July 2006 
examination is no longer available, refer the 
claims file to an equally qualified 
audiologist.  Should that audiologist 
conclude that another examination is needed 
in order to render the requested opinion, the 
AMC/RO shall arrange for the examination.  
The claims file must be provided to the 
examiner for review as part of any 
examination arranged.  

In any event, the examiner must address 
whether it is at least as likely as not that 
either or both tinnitus and hearing loss are 
related to his military service, to include 
service with an artillery unit. 

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examiner must note the 
following: 

?	"It is due to" means 100 percent 
audiology examination was conducted, but his July 1965 Report Of 
Medical Examination For Release From Active Duty reflects that 
the Veteran's hearing was assessed using whispered and spoken 
voice studies.  The examiner noted the claims file was reviewed, 
to include the service treatment records, but he/she did not 
comment on the fact that a different study was conducted at 
separation.

As noted by the representative at the hearing, there also is the 
matter that the service treatment records note a hearing test 
conducted in February 1965, only a few months prior to the 
separation physical examination.  The audiogram findings at that 
test, when compared to those in 1963 at the entrance examination, 
note a significant hearing loss in the right ear at 3000 Hz - 
6000 Hz.  The VA examiner in July 2006 did not comment on those 
findings.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall refer the claims file to 
the examiner who conducted the July 2006 
examination and ask for clarification.  
Specifically, ask the examiner to address the 
February 1965 hearing test results, and ask 
whether those findings are consistent with 
the conclusions reached in the July 2006 
report.  The examiner should also address the 
efficacy of the whispered/spoken voice test 
conducted at separation from active service 
as compared to a formal February 1965 
audiometric hearing study.

If the examiner who conducted the July 2006 
examination is no longer available, refer the 
claims file to an equally qualified 
audiologist.  Should that audiologist 
conclude that another examination is needed 
in order to render the requested opinion, the 
AMC/RO shall arrange for the examination.  
The claims file must be provided to the 
examiner for review as part of any 
examination arranged.  

In any event, the examiner must address 
whether it is at least as likely as not that 
either or both tinnitus and hearing loss are 
related to his military service, to include 
service with an artillery unit. 

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examiner must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner is further advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any diagnosed hearing loss and/or tinnitus is 
unknowable?  

The examiner is asked to attach a copy of 
his/her curriculum vitae to the report.

2.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

3.  Then review the Veteran's claims de novo 
in light of the additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


